Exhibit 10.6

 

Equity Pledge Agreement

 

This Equity Pledge Agreement (hereinafter referred to as “this Agreement”) was
signed by the following parties (hereinafter referred to as “all parties to this
Agreement”) on May 15, 2019 in Beijing, China:

 

 

Party A: Beijing Hongtao Management Consulting Co., Ltd. (“Hongtao Consulting”)

Address: Room 1106, Building 16, No. 30, Shixing Street, Shijingshan District,
Beijing

 

 

Party B:

 

Tian Xiangyang, ID number: 132521197207010022

Address: No.22, Family Member Courtyard of West Grain Depot, West Shuncheng
Street, Shacheng Town, Huailai County, Zhangjiakou City, Hebei Province

 

Tian Zhihai, ID number: 132521197607030014

Address: No.90, Nanguan Village, Ansu Town, Xushui District, Baoding City, Hebei
Province

 

Liu Zexian, ID number: 130730199312150419

Address: No.158 East Row 11, Aoyun Street, Xiaozhuangzi Village, Beixinbao Town,
Huailai County, Zhangjiakou City, Hebei Province

Gao Xuewei, ID number: 132423197707022086

Address: No.90, Nanguan Village, Ansu Town, Xushui County, Baoding City, Hebei
Province

 

Li Chunduo, ID number: 110109196202220622

Address: No.5 Compound 49, Jianguo Road, Mentougou District, Beijing

 

 

In view of:

 

1.Party A is a wholly foreign-owned enterprise legally registered and validly
existing in the territory of the People's Republic of China;

 

2.Beijing Luji Technology Co., Ltd. (hereinafter referred to as “Luji
Technology”) is a limited liability company incorporated in China;

 

3.Party Bs are shareholders of Luji Technology (collectively referred to as the
“Pledgors”), of which, Tian Xiangyang holds 80% of the equity, Tian Zhihai holds
5%, Liu Zexian holds 5%, Gao Xuewei holds 5%, and Li Chunduo holds 5%;

 

4.Party A and Party Bs signed Exclusive Consulting and Service Agreement, Equity
Disposal Agreement and Business Operation Agreement with Luji Technology on May
15, 2019;

 

5.To guarantee that Party A can collect normally the service fees under
Exclusive Consulting and Service Agreement from Luji Technology owned by Party B
and ensure the performance of Equity Disposal Agreement and Business Operation
Agreement, the Pledgors make respectively and collectively all the equity of
Luji Technology owned by them serve as the pledge guarantee of the above
agreements and the Pledgee is Party A.

 

 

 



 1 

 

 

Accordingly, through friendly consultations, all parties to this Agreement have
reached the following agreements for the compliance in accordance with the
principle of equality and mutual benefit:

 

1.Definition

 

Unless otherwise specified herein, the following terms shall be interpreted
according to the following definitions:

 

1.1Pledge Right: Refer to all the contents listed in Article 2 hereof.

 

1.2Equity: Refer to the 100% equity of Luji Technology held legally by the
Pledgors collectively and all the current and future rights and interests
enjoyed basing on such equity.

 

1.3Agreements: Refer to Exclusive Consulting and Service Agreement, Equity
Disposal Agreement and Business Operation Agreement signed by Party A, Luji
Technology and other parties concerned on May 15, 2019.

 

1.4Default Event: Refer to any conditions listed in Article 7 hereof.

 

1.5Default Notice: Refer to the notice that is sent by Party A according to this
Agreement and announces the default event.

 

2.Pledge

 

2.1The Pledgors pledge all the equity of Luji Technology owned by them to Party
A, serving as the guarantee for the rights and interests of Party A under the
agreements.

 

2.2The scope guaranteed by the equity pledge hereunder covers all the fees
(including legal fees) and expenditures to be paid to Party A as well as the
losses, interests, liquidated damages and fees for realization of creditor’s
rights need to be borne by Luji Technology and (or) the Pledgors under the
agreements as well as the liabilities to be assumed by Luji Technology and the
Pledgors when the agreements are invalid in whole or part due to any reason.

 

2.3The pledge right hereunder refers to the right enjoyed by Party A to be paid
in priority with the money acquired by selling the equity pledged by the
Pledgors to Party A with the reduced price or auctioning or selling off such
equity.

 

2.4Unless Party A agrees separately and expressly in writing after this
Agreement takes effect, the pledge hereunder can be dissolved only when Luji
Technology and the Pledgors have performed properly and completely all of their
obligations and liabilities under the agreements and the written approval of
Party A has been obtained. If Luji Technology or the Pledgors haven’t performed
yet all or any parts of their obligations or liabilities under such agreements
completely when the terms specified by the agreements expire, Party A shall
still enjoy the pledge right specified by this Agreement until the above
relevant obligations and liabilities are performed completely by the way
reasonably satisfactory to Party A.

 

 

 



 2 

 

 

3.Validity

 

3.1This Agreement shall be established on the date when it is signed and sealed
by all parties and take effect on the date when the equity pledge is recorded in
the shareholder register.

 

3.2During the pledge, if Luji Technology fails to pay service fees according to
Exclusive Consulting and Service Agreement or perform other terms under such
agreement or any terms under Business Operation Agreement or Equity Disposal
Agreement, Party A shall be entitled to exercise the pledge right according to
the provisions hereof after giving the reasonable notice.

 

4.Possession and Safeguarding of Pledge Right Certificate

 

4.1The Pledgors shall deliver their equity capital contribution certificates
(original) of Luji Technology to Party A for the safeguarding within ten working
days since the signing date hereof or at the earlier time agreed unanimously by
all parties, submit the certificate proving that the pledge hereunder has been
registered properly in the shareholder register to Party A, transact various
formalities regarding the examination, approval, registration and filing
required by laws & regulations of the People’s Republic of China and submit the
equity pledge registration certificate obtained from the industrial and
commercial registration authority.

 

4.2Where there is the change to the recorded pledge matter and it needs to
record the change pursuant to the laws, Party A and Party B shall conduct
corresponding change recording within five workings days since the date when the
recorded matter changes and submit relevant change registration documents.

 

4.3During the equity pledge, the Pledgors shall instruct Luji Technology not to
distribute any dividends and bonuses or adopt any profit distribution schemes;
if the Pledgors shall obtain the economic benefits of any other nature other
than the dividends, bonuses or other profit distribution schemes with regard to
the pledged equity, the Pledgors shall instruct, upon Party A's request, Luji
Technology to remit directly relevant (realized) payments to the bank account
designated by Party A. Without the advance written consent of Party A, the
Pledgors shall not draw on such payments.

 

4.4During the equity pledge, if the Pledgor subscribes new registered capital of
Luji Technology or accepts transferred equity of Luji Technology held by other
Pledgors (“new equity”), such new equity shall become automatically the pledged
equity hereunder and the Pledgor shall complete various formalities needed for
the pledging of such new equity within 10 working days after obtaining the new
equity. If the Pledgor fails to complete relevant formalities according to the
above provision, Party A shall be entitled to realize the pledge right according
to the provisions of Article 8 hereof.

 

5.Representations and Warranties of the Pledgors

 

The Pledgors make the following representations and warranties to Party A during
the signing of this Agreement and confirm that Party A relies on such
representations and warranties to sign and perform this Agreement:

 

5.1The Pledgors hold legally the equity hereunder and are entitled to provide
Party A with the pledge guarantee with such equity.

 

5.2At any time within the period starting from the signing date hereof to the
time when Party A enjoys the pledge right according the provision of Article 2.4
hereof, once Party A exercises its rights or realizes the pledge right according
to this Agreement, there shall not have legal claims or proper intervention from
any other parties.

 

5.3Party A is entitled to exercise the pledge right by the ways specified by
laws & regulations and this Agreement.

 

 

 



 3 

 

 

5.4For their signing of this Agreement and performance of their obligations
hereunder, all necessary company authorizations have been obtained and the
provisions of no applicable laws and regulations are violated; in addition,
authorized representative signatories hereof have been authorized legally and
validly.

 

5.5The equity held by the Pledgors does not have any other encumbrances or
third-party security interests of any form (including but not limited to the
pledge).

 

5.6There are not any ongoing equity-related civil, administrative or criminal
proceedings, administrative penalties or arbitration; in addition, there are not
civil, administrative or criminal proceedings, administrative penalties or
arbitration which will occur.

 

5.7There are not any equity-related unpaid due taxes and fees or uncompleted
legal procedures and formalities which shall be completed.

 

5.8All the terms hereof are the expressions of their true intentions and legally
binding upon them.

 

6.Commitments of the Pledgors

 

6.1During the existence hereof, the Pledgors make the following commitments to
Party A:

 

6.1.1Except for transferring the equity to Party A or the person designated by
Party A upon Party A's request, without the advance written consent of Party A,
the Pledgors will not transfer the equity and establish any other encumbrances
or third-party security interests of any form such as any pledge that may
influence Party A’s rights and interests, etc. or allow the existence of such
encumbrances or security interests;

 

6.1.2The Pledgors will obey and execute the provisions of all relevant
applicable laws and regulations. When receiving the notices, commands or
suggestions sent or formulated by relevant competent authorities concerning the
pledge right, the Pledgors will present the above notices, commands or
suggestions to Party A within five working days and take the actions according
to reasonable instructions of Party A;

 

6.1.3The Pledgors will inform timely Party A of any events which may influence
the rights of the equity or any of its parts of the Pledgors or received
relevant notices as well as any events which may change any obligations
hereunder of the Pledgors or influence the performance of the obligations
hereunder by the Pledgors or received relevant notices and take the actions
according to reasonable instructions of Party A.

 

6.2The Pledgors agree that the exercising of Party A’s rights by Party A
according to the terms hereof shall not be interrupted or encumbered by the
Pledgors or the Pledgors’ successors or the transferees or any other persons.

 

6.3The Pledgors make the warranty to Party A that, to protect or perfect the
guaranteeing of the obligations of the Pledgors and (or) Luji Technology under
the agreements by this Agreement, the Pledgors will make all necessary
modifications (if applicable) to the Articles of Association of Luji Technology,
sign honestly and urge other interested parties concerning the pledge right to
sign all the right certificates and contracts required by Party A and/or perform
and urge other interested parties to perform the behaviors required by Party A,
provide the convenience for the exercising of the pledge right by Party A, sign
all the change documents related to the equity certificates with Party A or any
third parties designated by Party A and provide Party A with all the
equity-related documents which are deemed by Party A as necessary within the
reasonable period.

 

6.4The Pledgors make the warranty to Party A that, for the sake of Party A’s
interests, the Pledgors will obey and perform all the warranties, commitments,
agreements and representations. If the Pledgors do not perform or perform
incompletely their warranties, commitments, agreements and representations, the
Pledgors shall compensate Party A for all the consequent losses suffered by
Party A.

 

 

 



 4 

 

 

7.Default Event

 

7.1All the following matters shall be deemed as default event:

 

7.1.1Luji Technology or its successor or transferee fails to pay any due
payments under the agreements in full amount on schedule or the Pledgors or
their successors or transferees fail to perform their obligations under Business
Operation Agreement, Equity Disposal Agreement and Exclusive Consulting and
Service Agreement;

 

7.1.2Any representations, warranties or commitments made by the Pledgors in
Articles 5 & 6 hereof have the material misguidance or errors and/or the
Pledgors violate the representations, warranties or commitments in Articles 5 &
6 hereof;

 

7.1.3The Pledgors violate severely any terms hereof;

 

7.1.4Except for the matter agreed in Article 6.1.1 hereof, the Pledgors abandon
the pledged equity or transfer arbitrarily the pledged equity without the
written consent of Party A;

 

7.1.5Any of the Pledgors’ own external borrowings, guarantees, compensations,
commitments or other debt repayment liabilities are required to be repaid or
performed in advance or can not be repaid or performed on schedule when due,
which makes Party A believe reasonably that the capabilities of the Pledgors to
perform the obligations hereunder have been influenced and its interests are
influenced consequently;

 

7.1.6The Pledgors can not repay general liabilities and other debts and the
interests of Party A are influenced thereby;

 

7.1.7The promulgation of relevant laws makes this Agreement become invalid or
the Pledgors unable to continue the performance of their obligations hereunder;

 

7.1.8Any consent, permission, approval or authorization of the government
department that enables the performance of this Agreement or makes this
Agreement become valid or effective is revoked or suspended or becomes
ineffective or has the material modification;

 

7.1.9There is the adverse change to the properties owned by the Pledgors, which
makes Party A believe that the capabilities of the Pledgors to perform their
obligations hereunder have been influenced;

 

7.1.10Other conditions under which Party A can not exercise the pledge right
according to the provisions of relevant laws.

 

7.2If knowing or discovering that any matter stated in the above Article 7.1 or
the event that may cause the above matters has occurred, the Pledgors shall
inform Party A in writing immediately.

 

7.3Unless default matters listed in Article 7.1 have been resolved successfully
to the satisfaction of Party A, Party A can send the default notice to the
Pledgors in writing at any time during or after the occurrence of the default
matter conducted by the Pledgors to require the Pledgors to pay immediately the
arrearages and other payable payments under the agreements or perform timely
Equity Disposal Agreement and Business Operation Agreement. If the Pledgors or
Luji Technology fails to timely correct its default behaviors or adopt necessary
remedy behaviors, Party A shall be entitled to exercise the pledge right
according to the provisions of Article 8 hereof.

 

 

 



 5 

 

 

8.Exercise of Pledge Right

 

8.1Before all the fees and obligations under the agreements are performed,
without the written consent of Party A, the Pledgors shall not transfer the
equity.

 

8.2During the exercising of the pledge right, Party A shall send the default
notice to the Pledgors according to the provisions of Article 7.3 hereof.

 

8.3Subject to the provisions of Article 7.3, Party A can exercise the pledge
right at any time after sending the default notice according to Article 7.3.

 

8.4Party A shall be entitled to be paid in priority with the money acquired by
selling all or part of the equity hereunder with the reduced price or by
auctioning or selling off such equity according to legal procedures until all
unpaid service fees and all other payable payments under the agreements are
offset and Equity Disposal Agreement and Business Operation Agreement are
performed completely.

 

8.5When Party A exercises the pledge right according to this Agreement, the
Pledgors shall not set up the obstacles but provide necessary assistance to make
Party A realize its pledge right.

 

9.Transfer

 

9.1Unless Party A agrees expressly in writing in advance, the Pledgors shall not
be entitled to transfer any of their rights and/or obligations hereunder to the
third party.

 

9.2This Agreement shall be binding on the Pledgors and their successors and
valid for Party A and its successor or transferee.

 

9.3Party A can transfer all or any of its rights and obligations under the
agreements to any third party designated by it at any time. In this case, the
transferee shall enjoy and assume the rights and obligations enjoyed and assumed
by Party A hereunder. When Party A transfers the rights and obligations under
the agreements, the Pledgors shall sign relevant agreements and/or documents for
such transfer upon request by Party A.

 

9.4After the Pledgee change caused due to the transfer, both new pledge parties
shall sign the pledge agreement again and the Pledgors shall be responsible for
transacting all relevant registration formalities.

 

10.Commission Fees and Other Fees

 

10.1For all the fees and actual expenditures related to this Agreement,
including but not limited to legal fees, material fees, stamp taxes, any other
taxes & fees and so on, Party A and Party B shall bear a half respectively.

 

11.Force Majeure

 

11.1Where the performance hereof is delayed or hindered due to any “Force
Majeure Event”, the party affected by the force majeure does not need to assume
any liabilities hereunder only for such delayed or hindered performance. “Force
majeure” means any event beyond the scope of reasonable control of one party and
inevitable under reasonable care of the affected party, including but not
limited to government actions, natural forces, fires, explosions, geographical
changes, storms, floods, earthquakes, tides, lightning or wars. However,
insufficient credit standing, fund or financing may not be considered as the
event beyond the reasonable control of one party. The affected party seeking for
the exemption of the performance of its responsibilities hereunder or under any
terms hereof shall notify the other party of such responsibility exemption and
inform it of the steps to be taken for the performance completing.

 

 

 



 6 

 

 



11.2The affected party shall not be liable for any liability under this
Agreement. However, the party seeking for liability exemption can obtain the
exemption of such liability performance only when the affected party makes all
reasonable efforts to perform the agreement and such exemption shall be limited
to only such delayed or hindered performance. Once force majeure event is
eliminated, all parties agree to exert best efforts to restore performance under
this Agreement.

 

12.Law Application and Dispute Resolution

 

12.1The signing, validity, performance and interpretation of this Agreement and
the resolution of disputes shall be governed by the laws of the People’s
Republic of China and shall be construed in accordance with the laws of the
People's Republic of China.

 

12.2In the event of a dispute among all parties to this Agreement regarding the
interpretation and performance of the terms hereunder, all parties shall settle
in good faith through negotiations. If negotiation fails, either party may
submit to the China International Economic and Trade Arbitration Commission for
arbitration in accordance with its arbitration rules in effect. The arbitration
place shall be Beijing and the language adopted for arbitration shall be
Chinese. The arbitral award shall be final and binding on all parties.

 

12.3Except for disputes among all parties, all parties shall continue to perform
respective obligations in accordance with provisions of this Agreement in good
faith.

 

13.Notice

 

Notices issued by all parties to this Agreement for the performance of their
rights and obligations hereunder shall be made in writing and delivered to the
address of one relevant party or the addresses of the parties to the Agreement
below by means of personal delivery, registered mail, postage prepaid mail,
approved courier service, or fax.

 

Party A: Beijing Hongtao Management Consulting Co., Ltd. (“Hongtao Consulting”)

Address: Room 1106, Building 16, No. 30, Shixing Street, Shijingshan District,
Beijing

Tel.: 010-57551198

Recipient: Tian Xiangyang

 

Party B:

 

Tian Xiangyang

Address: Room 1106, Building 16, No. 30, Shixing Street, Shijingshan District,
Beijing

Tel.: 13031121536

Recipient: Tian Xiangyang

 

Tian Zhihai

Address: Room 1106, Building 16, No. 30, Shixing Street, Shijingshan District,
Beijing

Tel.: 18710121183

Recipient: Tian Zhihai

 

 

 



 7 

 

 

Liu Zexian

Address: Room 1106, Building 16, No. 30, Shixing Street, Shijingshan District,
Beijing

Tel.: 18831332105

Recipient: Liu Zexian

 

Gao Xuewei

Address: Room 1106, Building 16, No. 30, Shixing Street, Shijingshan District,
Beijing

Tel.: 15832272634

Recipient: Gao Xuewei

 

Li Chunduo

Address: Room 1106, Building 16, No. 30, Shixing Street, Shijingshan District,
Beijing

 

Tel.: 13241593921

Recipient: Li Chunduo

 

14.Annex

 

Annexes listed herein shall be the integral part hereof.

 

15.Waiver

 

The failure or delay of the exercising of any rights, remedy measures, powers or
privileges hereunder by Party A shall not be deemed as the waiver of such
rights, remedy measures, powers or privileges. Any exercising of any rights,
remedy measures, powers or privileges by Party A individually or in part shall
not preclude the exercising of any other rights, remedy measures, powers or
privileges by Party A. Rights, remedy measures, powers or privileges specified
by this Agreement shall be accumulated and not preclude the application of any
rights, remedy measures, powers or privileges specified by any laws.

 

16.Miscellaneous

 

16.1Any modifications, supplements or changes to this Agreement must be made in
writing and take effect after being signed and sealed by all parties.

 

16.2All parties confirm hereby that this Agreement is the fair and reasonable
agreement reached by all parties basing on equality and mutual benefit. If any
term hereunder is invalid or unenforceable due to its nonconformance with
relevant laws, such term shall be invalid or unenforceable only within the
jurisdictional limits of relevant laws and not influence the legal effect of
other terms hereof.

 

16.3This Agreement shall be made in Chinese and septuplicate with all parties
holding one respectively.

 

 

 



 8 

 

 

[There is no text on this page, the following are signature pages of Equity
Pledge Agreement]

 



Party A: Beijing Hongtao Management Consulting Co., Ltd.     Authorized
representative: /s/ Tian Xiangyang   Tian Xiangyang  

 

 

Party B:

 



/s/ Tian Xiangyang /s/ Tian Zhihai Tian Xiangyang Tian Zhihai         /s/ Liu
Zexian /s/ Gao Xuewei Liu Zexian Gao Xuewei         /s/ Li Chunduo   Li Chunduo
 

 

 

 

 

 

 

 



 9 

 

 

Annexes:

 

1.Shareholder Register of Luji Technology

 

2.Capital Contribution Certificates of Shareholders of Luji Technology

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 10 

 